        Case 2:20-cv-00738-CMR Document 27-1 Filed 05/18/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LYNN OXENBERG and
 RONALD LEWIS

        Plaintiffs,
                                                   Case No. 2:20-cv-00738-CMR
        v.

 ALEX AZAR II, in his official capacity as the
 Secretary of the Department of Health and
 Human Services.

        Defendant.



                                  PLAINTIFFS’ SUR-REPLY

       In the Secretary’s opposition to Plaintiffs’ motion for summary judgment and cross-

motion, the Secretary asserted that the decisions on which collateral estoppel is based were not

part of the administrative record. See Dkt. #17 at 11. In their reply/opposition, Plaintiffs showed

that that was factually incorrect. See Dkt. #22 at 4. In his sur-reply/reply, the Secretary admits

that the decisions are part of the record. See Dkt. #26 at 11.

       In the Sur-reply/reply, the Secretary has a new argument that, while the decisions are part

of the record and were before the Council, the Court should still not consider them because they

were not before the ALJ. Id. (citing Johnson v. Berryhill, 2019 WL 7813741 (E.D. Pa. Dec. 19,

2018) and Matthew v. Apfel, 230 F.3d 589, (3rd Cir. 2001)). Along these lines, the Secretary asserts

that Plaintiffs “escalated these cases to federal court before they could be heard by the Council.”

       First, as a factual matter, both decisions of ALJ Cohn-Morros (for Mrs. Oxenberg) and the

decision of ALJ Hynum (for Mr. Lewis) issued either on the same day or after the decisions on
        Case 2:20-cv-00738-CMR Document 27-1 Filed 05/18/20 Page 2 of 4




appeal here.   Thus, it would have been impossible for those decisions to be before ALJs

MacDougall and Levine because they did not yet exist.

       Second, as a factual matter, both Mrs. Oxenberg and Mr. Lewis timely appealed the

negative ALJ’ decisions at issue to the Council. By statute, the Council was required to issue an

opinion in 90 days. See 42 U.S.C. § 1395ff(d)(2)(A). It was only when the Council failed to

follow Congress’ mandate that Plaintiffs escalated these cases. Indeed, in Mr. Lewis’ case, he

appealed to the Council on July 5, 2019 (see CAR741) and then filed his request for escalation on

December 31, 2019 (see CAR730). That is 179 days. Congress required the Secretary to issue a

decision within 90 days and the Secretary made the brain cancer patient wait 179 days - and still

did not issue a decision.

       As to the Secretary’s legal points, those are off-base as well. First, the nature of collateral

estoppel is that a final decision giving rise to collateral estoppel can actually occur after the non-

final decision being estopped. See Dkt. #12 at 2 (citing Adkins v. Nestle Purina Petcare Co., 779

F.3d 481, 484 (7th Cir. 2015)). Thus, at least partly because of the manner in which collateral

estoppel may arise, judicial notice of other proceedings/decisions giving rise to collateral estoppel

is common. See, e.g., Ross v. Meyer, 741 Fed.Appx. 56, 59 (3rd Cir. 2018) (judicial notice of

decisions in parallel proceedings); Stolarick v. Keycorp, 2017 WL 4642312 at *1 (E.D. Pa. Oct.

17, 2017); Humphreys v. McCabe, Weisberg & Conway, P.C., 2016 WL 9024599 at *3 (E.D. Pa.

Feb. 4, 2016); Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 892-93 (11th Cir. 2013) (judicial

notice of entry of judgment in related proceeding supporting collateral estoppel); Coney v. Smith,

738 F.2d 1199, 1200 (11th Cir. 1984) (judicial notice of state court proceedings supporting

collateral estoppel). Pursuant to 42 U.S.C. § 405(g), this Court may base its decision “upon the

pleadings and transcript of the record.” Thus, regardless of how else they might be categorized,




                                                  2
        Case 2:20-cv-00738-CMR Document 27-1 Filed 05/18/20 Page 3 of 4




this Court can properly consider the collateral estoppel decisions as part of the “pleadings” in this

case.

        The Secretary’s citations to Johnson and Matthews are inapposite. Both of those cases

involve “substantial evidence” reviews where the plaintiff sought to introduce new evidence either

before the Social Security Appeals Council and the Council denied the review (Matthews) or where

the plaintiff introduced new evidence in the district court (Johnson). By contrast, at this stage in

the present case, Plaintiffs are making a legal argument based on collateral estoppel. In Plaintiffs’

view, the decisions on which collateral estoppel is based are not “evidence.” Instead, they are

documents having independent legal effect.

        Further, in Matthews the Social Security Appeals Council declined the appeal with the

“new” evidence before it. By contrast, in the present case, there was no opportunity for Plaintiffs

to get the decisions considered because the MAC simply failed to follow Congress’ mandate and

issue a decision within the requisite time. Had the MAC complied with the statute and considered

the collateral estoppel decisions “new evidence”, the MAC could have remanded the matter to the

ALJs (see 42 C.F.R. § 405.1122(a)(2)). Instead, the MAC failed/refused to act and now contends

that its own inaction is the reason why Plaintiffs’ motion should be denied. That is not a

meritorious position.



Dated: May 18, 2020                                   Respectfully submitted,



                                                      /s/ Nicholas R. Rodriguez
                                                      REED SMITH LLP
                                                      Nicholas R. Rodriguez
                                                      Attorney I.D. No. 325327
                                                      Three Logan Square




                                                 3
Case 2:20-cv-00738-CMR Document 27-1 Filed 05/18/20 Page 4 of 4




                                   1717 Arch Street, Suite 3100
                                   Philadelphia, PA 19103-7301
                                   (215) 851-8100
                                   nrodriguez@reedsmith.com

                                   PARRISH LAW OFFICES
                                   James C. Pistorino (Admitted Pro Hac Vice)
                                   788 Washington Road
                                   Pittsburgh, PA 15228
                                   (412) 561-6250
                                   james@dparrishlaw.com

                                   Attorneys for Plaintiffs




                               4
